MEMORANDUM **
Mark Anthony appeals pro se from the district court’s judgment after a jury trial, dismissing his 42 U.S.C. § 1983 action alleging excessive force by an arresting officer. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion the district court’s evidentiary rulings, Tritchler v. County of Lake, 358 F.3d 1150, 1155 (9th Cir.2004), and we affirm.
The district court did not abuse its discretion by refusing to admit Anthony’s medical records into evidence for impeachment purposes because Anthony failed to authenticate the records. See Fed.R.Evid. 803(6) (requiring custodian or other qualified witness to authenticate records).
Anthony’s remaining contentions are unpersuasive.
Anthony’s motion for appointment of counsel and request for judicial notice are denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.